UNITE]) STA'I`ES DISTRICT COURT
NORTHERN DISTRICT ()F ILLINOIS
EASTERN I)IVISION

CRYSTAL BURBETTE-MILLER,
individually and on behalf of similarly
situated individuals,

)
)
)
) No. 18 C 2187

Plaintiffs, )

) Chief Judge Rubén Castillo
v. )
)
WILLIAMS & FUDGE, INC., )
)
Defendant. )
)

MEMORAN]}UM OPINION AND ORDER

Plaintit`f Crystal Burdette-Miller (“Burdette-Miller”) filed this putative class action
against Williams & Fudge, lnc. (“WFI”), a debt collector and debt servicing company. (R. 20,
First Aln. Compl.) Before the Court is WFI’s Motion to Dismiss. (R. 21, Def.’s Mot.) For the
reasons that follow, the motion is granted in part and denied in part.

BACKGROUND

Burdette-Miller is an Illinois resident Who previously attended Lewis University. (R. 20,
First Am. Compl. 111 Il, 37.) WFI is a South-Carolina based corporation that contracts With
colleges and universities nationwide to collect education-related loans and other receivables from
current and former students (Id. §§ 12, 17.) Burdette-Miller alleges that WFI enters into form
contracts With educational institutions governing the collection of students’ debts, and then
pursues student debtors and threatens them With exorbitant penalty fees in an unlawful attempt to
collect maximum payments regardless of the terms of the students’ tuition contracts With the
educational institutions (Id. 1111 18-29.) Burdette-Miller alleges that because ordinary consumers

are generally unaware that the collections WFI seeks are unlawful and unenforceable, many

 

unwittingly acquiesce to WFI’s collection efforts. (Id. ll 33.) Even if the consumer realizes the
demand is unlawful, she adds, the consumer is likely to pay some portion to settle the debt
because fighting it requires time, energy, and resources and subjects the consumer to the expense
of going to court and defending against the claim. (Id. 1§1[ 34-37.)

-According to Burdette-Miller, WFI entered into such a contract with Lewis University
and engaged in such tactics in an attempt to collect a tuition payment and 33% penalty from her.
(Id. M 37-44.) Specifically, she alleges that WFI called her on August 29, 2014, attempting to
collect on a $7,345.33 debt it said she owed to Lewis University, and that it continued making
calls and sending correspondence to her thereafter. (Id. llll 39-40.) She refused to pay. (Ia’. ll'll 39,
43.) On January 21, 2016, WFl’s attorneys filed a collection against her, alleging that she owed
Lewis University the same amount (Id. ll 49.) Attached to the complaint Was an account
statement prepared by WFI breaking down that figure as $5,509 in tuition, and $1,836.33 (33%
of the purported balance) as a collection fee, for a total of $7,345.33. (Id. ll 50.) Burdette-Miller
retained an attorney who timely fried an appearance, but WFI nevertheless obtained a default
judgment and began wage garnishment proceedings (Id. ll'[l 52-58.) The default was
subsequently vacated, and the garnishment proceedings dismissed (Id. ll 56.) Although Burdette-
i\/liller’s motion to dismiss the collection complaint was denied, the court struck WFl’s request
for a 33% fee as an “unenforceable penalty.” (Id. ll 58.) After Burdette-l\/liller filed counterclaims
against Lewis University in that action, it subsequently retained its own counsel although WFl’s
attorneys did not withdraw. (Id. ‘Hl§ 59~60.)

After two years of litigating the collection action, Burdette-l\/liller alleges, Lewis
University disclosed for the first time on Aprii 12, 2018, that the contract attached to the

collection complaint was not the one to which Burdette-Miller agreed, despite the fact that the

 

copy filed with the complaint contained her electronic signature (Id. 1111 64-68.) Unlike the one
WFI attached to the complaint, Burdette-Miller’s actual tuition agreement with Lewis University
did not purport to authorize a 33% collection fee, but rather a substantially lower one. (Ia'.) As a
result, Burdette-Miller complains that she and Lewis University spent “more than two years and
countless hours of attorney time litigating over collection fees that are not only unenforceable_
they were not even applicable to begin with.” (Id. ll 72.)
PROCEDURAL HISTORY

On l\/Iarch 26, 2018, Burdette-Miller filed this putative class action against WFI
complaining of its imposition of exorbitant collection fees and other purportedly unlawful
collection activities (R. l, Cornpl.) WFl moved to dismiss the complaint in its entirety (R. 12,
Def.’s Mot.), but the motion Was denied without prejudice so that Burdette-l\/liller could amend
her complaint to include the additional facts she said had developed since her initial flling. (R.
19, l\/lin. 'Order.) On July 27, 2018, Burdette-Miller filed her first amended complaint, asserting
claims of breach of contract (Count I), violation of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692 et seq. (Count II), violation of the lllinois Consumer Fraud and
Deceptive Business Practices Act (“ICFA”), 815 ILL. COMP. STAT. § 505/l el seq. (Counts ill
and IV), wrongful garnishment (Count Vl), and for a declaratory judgment (Count V). (R. 20,
First Am. Compl.) WFI again moved to dismiss the complaint (R. 22, Def.’s Mot.), and
Burdette-l\/liller responded in opposition (R. 26, Pl.’s Resp.). WFI filed a reply (R. 27, Def.’s
Reply), and Burdette-Miller filed a surreply (R. 29, Pl.’s Surreply). The motion is now ripe for

resolution

 

LEGAL STANDARD

On a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well~pleaded factual
allegations of the complaint, drawing all possible inferences in the plaintiff s favor. Vesely v.
Armsli`st LLC, 762 F.3d 661, 664 (7th Cir. 2014). “[A] complaint attacked by a Rule l2(b)(6)
motion to dismiss does not need detailed factual allegations,” but it must contain “enough facts
to state a claim for relief that is plausible on its face.” Bell Afl. Corp. v. Twombly, 550 U.S. 544,
555, 570 (2()07). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “ln
reviewing the sufficiency of a complaint under the plausibility standard, [courts must] accept the
well-pleaded facts in the complaint as true, but . . . need not accept as true legal conclusions, or
threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements.” Alam v. Mi'ller Brcwing Co., 709 F.3d 662, 665-66 (7th Cir. 2013) (internal
quotation omitted).

When considering a Rule l2(b)(6) motion to dismiss, the court may take judicial notice
of matters of public record such as court records without converting the motion into one for
summary judgment Heiison v. CSC Credz't Servs., 29 F.3d 280, 284 (7th Cir. 1994); Gen. Elec.
Capiml Corp. v. Lease Re.s'oluii'on Corp., 128 F.3d 1074, l080~81 (7th Cir. 1997). This includes
state court orders and filings made in this and other courts. See Cancei' Found. v. Cerberus
Capi/al Mgm!., LP, 559 F.3d 671, 676 n.2 (7th Cir. 2009); 520 S. Mich. Ave. Assocs., Ltd. v.

Shannon, 549 F.Sd 1119, 1137 n.l4 (7th Cir. 2008).

 

ANALYSIS

I. Breacli of Contract

WFl moves to dismiss Burdette-Miller’s breach of contract claim on the basis that she is
neither a party to nor a third-party beneficiary of the contract she complains was breached,
WFl’s collection contract with Lewis University. (R. 22, Def.’s Mot. at 4-7.) in addition, it
argues, she fails to allege that WFI breached any particular one of the contract’s terms. (Ia'.)
According to WFI, the claim fails under either lllinois law, where Lewis University is located, or
South Carolina law Where WFI is domiciled (Id. at 4.) Burdette-Miller admits she is not a party
to the contract but argues that she nevertheless has standing to bring the claim under either
lllinois or South Carolina law because she and the class she purports to represent are third-party
beneficiaries (R. 26, Pl.’s Resp. at 7.) According to Burdette-Miller, she adequately pleads
breach by alleging that WFl attempted to collect debts under incorrect tuition agreements and
assessed and collected unauthorized fees in violation of applicable law. (Id. at 9.)

illinois law recognizes two types of third-party beneficiaries, intended and incidental.
Carlson v. Rehab. last quhi., 50 N.E.3d 1250, 1256 (lll. App. Ct. 2016). Unlil<e an incidental
beneficiary, who has no rights under a contract, “[a]n intended beneficiary is intended by the
parties to the contract to directly benefit for the performance of the agreement; under the contract
an intended beneficiary has rights and may sue.” Id. Express language in the contract identifying
the third-party beneficiary is the best evidence of intent to benefit that party, but an implied
showing may be made where the implication that the contract applies to third parties is so strong
as to be practically an express declaration Qm`mi v. McGraw-Hi`ll Cos., 168 F.3d 331, 334 (7th
Cir. 1999) (construing lllinois law). South Carolina law similarly provides that “if a contract is
made for the benefit of a third person, that person may enforce the contract if the contracting

parties intended to create a direct, rather than an incidental or consequential, benefit to such third

5

 

person.” Bob Hammond Constr. Co. v. Bank.s' Constr. Co., 440 S.E.2d 890, 891 (S.C. App. Ct.
1994). Because there is no material difference between South Carolina and illinois law on this
issue, therefore, the Court need not undertake a choice-of-law analysis

According to Burdette-Miller, the intent to benefit her and other student debtors is
demonstrated by the provision of the contract requiring WFI to abide by federal and state laws
including the FDCPA. (R. 26, Pl.’s Resp. at 7-8.) Because consumer protection laws are
designed to protect consumers, she reasons, they are the “only plausible beneficiaries” of this
provision of the contract. (Id. at 8.) As WF 1 correctly points out, however, “[t]he intent of the
parties must be determined from the contract as a whole and not from any one clause standing
alone,” (R. 27, Def.’s Reply at 6 (citing Whi'fe v. Whi'te, 378 N.E.2d 1255, 1258 (lll. App. Ct.
1978)). See also Thompson v. Gordon, 948 N.E.2d 39, 47 (lll. 2011) (“A contract must be
construed as a whole, viewing each provision in light of the other provisions The parties’ intent
is not determined by viewing a clause in isolation . . . .” (lnternal citations omitted)). Whei'e the
contract is clear and unambiguous it must be enforced as written, and “the meaning of the
contract, as well as the intention of the parties must be gathered from the document without the
assistance of extrinsic aids.” Motorola Scls, Inc. v. Zurich las Co., 33 N.E.3d 917, 941 (lll. App.
Ct. 2015).

The contract contains no express language indicating that the parties intended to benefit
Burdettc-Miller or student debtors like her. (R. 20-1, Collection Contract.) Burdette-Miller’s
arguments notwithstanding the contract also makes plain when read as a whole that WFl’s
commitment to abide by state and federal law including the FDCPA when collecting debts for
educational institutions like Lewis University Was intended for the benefit of the institutions, on

whose behalf it acts in performing its collection work. (Id.) Although an implied intent to benefit

 

a third party may in certain circumstances suffice, the implication from the contract must be “so
strong as to be practically an express declaration.” Qainn, 168 F.3d at 334 (internal quotation
omitted). To the contrary here, the contract expresses only the intent that WFl perform at certain
minimum levels on behalf of educational institutions like Lewis University, and that the
institution be protected if WFl fails in its obligations (R. 20-1, Collection Contract.) This is
echoed in WFl’s additional promises to “continue compliance training with all current and future
employees,” defend against any consumer protection claim, and “hold harmless the lnstitution,
its agents, officers or employees for any judgment recovered.” (Ia'. lift 3, 5.) Any benefit inuring
to Burdette-Miller and other student debtors is at most incidental. Because the contract does not
plausibly suggest an intent to confer a direct benefit on Burdette-l\fliller, she lacks standing to sue
for breach, and Countl is dismissed with prejudice Accordingly, the Court need not reach
WFl’s additional arguments as to this claim.
lI. F air Debt Collection Practices Act

WFI argues that Burdette-Miller’s FDCPA claim is barred by its one-year statute of
limitations (R. 22, Def.’s l\/lot. at 7 (citing 15 U.S,C. § 1692k(d)).) According to WF 1, the last
act of which Burdette-lviiller complains occurred on l\/Iarch l7, 2016, and Burdette-Miller’s
“general aliegation” that WFI °‘contiiiued making calls to Plaintiff and sent her correspondence
attempting to collect a purported $7,345.33 debt,” should be disregarded in favor of the more
specific allegation (Ia'. at 7 n.l .) Burdette-Miller argues in opposition that her complaint does
not show it is barred by the statute of limitations and in any event, both the discovery rule and
the doctrine of equitable tolling apply to ensure its timeliness (R. 26, Pl’s Resp. at 4-6.)
Specifically, she says, it was only on April 12, 2018, that she learned that WFl had filed an

unlawful debt collection action against her on a contract she had never signed, and it Was not

 

until Lewis University produced the correct contract that she became aware of her inj ury. (Id. at
6 & n.l.)

“Generally, affirmative defenses do not justify dismissal under Rule l2(h)(6).” John K.
Maciver lnsr. for Pub. Policy v. Schmirz, 885 F.3d 1004, l()l4 (7th Cir. 2018) (internal quotation
omitted). Accordingly, “because the period of limitations is an affirmative defense it is rarely a
good reason to dismiss under Rule l2(b)(6).” Reiser v. Residemial Funding Corp., 380 F.3d
1027, l030 (7th Cir. 2004). At the pleading stage, the relevant question is whether “there is a
conceivable set of facts, consistent with the complaint, that Would defeat a statute-of-limitations
defense . . . .” Sz`dney Hillman Heallh Cir. ofRochester v. Abboli Labs., Inc., 782 F.3d 922, 928
(7th Cir. 2015). If` so, the question of timeliness is better left for “summary judgment (or
ultimately trial), at which point the district court may determine compliance with the statute of
limitations based on a more complete factual record.” I'd. The general rule notwithstanding,
“[t]he exception occurs Where . . . the allegations of the complaint itself set forth everything
necessary to satisfy the affirmative defense, such as when a complaint plainly reveals that an
action is untimely under the governing statute of iimitations.” U.S. v. Lewis, 411 F.3d 838, 842
(7th Cir. 2005).

Burdette-Miller’s complaint does not demonstrate the claim is untimely. First, the
allegation that WFI “continued making calls” and writing to her (see R. 20, First Am. Compl 1]
40) does not conflict With the allegations of conduct occurring on earlier specified dates nor is it
so general that it may be ignored This allegation alone makes it conceivable that Burdette~
Miller’s claim is timely. See Sidney Hil[man Health C!rr, 782 F.3d at 928.

Second, although WFI correctly observes that Burdette-l\/liller alleges that she Was

wronged by conduct that occurred on March l7, 2016 (R. 22, Def.’s l\/lot. at 7), she also alleges

 

that it Was not until April 2018 that she learned that WFl had caused her to be sued on the wrong
contract, and that it never had any basis in contract to demand a 33% collection fee. (R. 20, First
Am. Compl. ll 64.) On this allegation, an earlier claim might be preserved This is so despite
WFI’s emphasis on the fact that Burdette-Miller initially filed an FDCPA claim based in large
measure on the same attempt to collect a 33% collection fee nearly a month before the April l2,
2018 disclosure (R. 27, Def.’s Reply at 2-3.)

WFI’s argument on this point overlooks two critical components of Burdette-l\/liller’s
complaint First, even if a portion of Burdette-l\/liller’s FDCPA claim is untimely, to the extent
her claim is based on the allegations that WFI caused her to be sued on the wrong contract, it is
not. An FDCPA claim may be based on multiple alleged acts giving rise to separately
prosecutable violations E.g., quewski v. chen Loan Servicing, 650 Fed. App’x 283, 286 (7th
Cir. 20l6). Second, despite WFI’s argument, the fact that Burdette-Miiler had already
complained of WFI’s efforts to collect a 33% collection fee does not defeat the allegation that
she did not learn until April 2018 that it never had a contractual basis to seek that amount in the
first place. (See R. 20, First Arn. Compl. 1[1l 64~72.) Under the discovery rule, the beginning of
the statute of limitations period for filing a suit is changed from “the date When the plaintiff is
wronged to the date when he discovers he has been injured.” Sneed v. Winston Honore Holdings,
LLC, No. 16 C 2564, 2017 WL 467686, at *3 (N.D. lll. Feb. 3, 20l7) (internal quotation
omitted). Similariy, “[e]quitable tolling ‘permits a plaintiff to avoid the bar of the state of
limitations if despite all due diligence he is unable to obtain vital information bearing on the
existence of his claim.”’ Bufler v. J.r.S-I, Inc., No. l5 C 6059, 20l6 WL 1298780, at *4 (quoting
Clarke v. Unitea' States, 703 F.3d 1088, 110l (7th Cir. 2014)). Although Burdette~l\/liller does

not plead the degree of her diligence in discovering her FDCPA claim based on the alleged

 

misrepresentation about the tuition agreement, she also does not plead facts from which she
could have known sooner, and she plainly lays blame for the delayed discovery with WFI, upon
whose representations she allegedly relied. (See id. M 70-72.) Accordingly, even if her claim
arising from the allegedly wrongful collection action began to run in 2016, either the discovery
rule or equitable tolling arguably apply.

In any event, her claim suggests a “conceivable set of facts, consistent With the
complaint, that Would defeat the statute of limitations defense.” See Sidney Hillman Health Cir.,
782 F.3d at 928. Accordingly, the motion to dismiss the FDCPA claim (Count ll) is denied.

III. Illinois Consumer F rand & Deceptive Practices Act

Burdette-Miller brings a deceptive practices claim and an unfairness claim under ICFA.
(R. 20, First Am. Compl. M 107-13 l .) WF l moves to dismiss both claims on the grounds that
they are time-barred and that she fails to allege their requisite elements (R. 22, Def.’s l\/[ot. at 8-
1 l.) A private action for damages under lCFA must be commenced within three years after the
cause of action accrued. 815 ILL. COMP. STAT. 505/10a(e). According to WFI, Burdette~Miller
was on notice of her ICFA claims when she talked to WFI on August 29, 2014, and equitable
tolling cannot save the claims because she pleads that she told WFl during that call that she did
not owe any money and would call Lewis University about it. (R. 22, Def.’s l\/lot. at 8-9; R. 27,
Def.’s Reply at 5.) As a result, WFI reasons, she cannot demonstrate diligence because either she
failed to call Lewis University, called and got information about her debt, or called and was
refused information about her debt. (R. 27, Def.’s Repiy at 5.) ln any case, it says, she was at
least on inquiry notice on August 29, 2014, the date of that first call. (Id.)

WFl’s argument, however, omits numerous other possibilities, including that Burdette-
Miller called and was told she owed the debt and the 33% collection fee, Which according to the

complaint was both WFI and Lewis University’s position until April 12, 2018. (R. 20, First Am.
10

 

Cornpl. 111 39-43, 49-50, 64-68; R. 26, Pl.’s Resp. at 6.) As With Burdette-Miller’s FDCPA claim _
then, her ICFA claims at a minimum suggest a “conceivable set of facts, consistent with the
complaint, that would defeat the statute of limitations defense.” See Sidr)ey Hl`llman Heallh Ctr.,
782 F.3d at 928. Dismissal on timeliness grounds, therefore, would be inappropriate

WFI argues further that the deceptive practices claim (Count lll) fails because Burdette-
Miller cannot show proximate causation or damages since she alleges telling WFI that she
disputed the debt and she thus could not have been deceived by any WFI representation (Id. at
9~10.) The unfair practices claim (Count IV) likewise fails for proximate causation, WFl argues,
since the 33% collection fee of which she complains was based on her contract with Lewis
University, not WFI. (Id. at ll.) According to Burdette-Miller, on the other hand, she adequately
pleads proximate causation and damages by alleging that she was forced to expend time and
money defending an unlawful collection action that she would have handled differently had WFI
not misrepresented the debt she was told she owed. (R. 26, Pl.’s Resp. at l0.) Likewise, she says,
because she alleges it Was WFI who added the 33% collection fee and caused the collection
action to be filed against her, she adequately states an unfair practice claim. (Id. at l 1.) The
Court agrees with Burdette~Miller on both counts.

“The elements of a claim under lCFA are: (‘1) a deceptive or unfair act or practice by the
defendant; (2) the defendant’s intent that the plaintiff rely on the deceptive or unfair practice; and
(3) the unfair or deceptive practice occurred during a course of conduct involving trade or
commerce.” Siegel v. Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010)', accord Robinson v.
Toyola Mo!or Credir Corp., 775 N.E.2d 951, 960 (lll. 2002). ln addition, the allegedly unfair or

deceptive acts must have proximately caused the plaintiff to suffer actual damage. Olr`veira v.

11

 

Amoco Oil Cr)., 776 N.E.2d 151, 160 (lll. 2002). “Recovery may be had for unfair as well as
deceptive conduct.” Robinson, 775 N.E.2d at 960.

WFl’s argument that Burdette-Miller cannot allege she Was deceived or damaged too
quickly disregards the allegations of her complaint According to Burdette-Miller, although she
told WFl that she did not owe the debt it claims, it continued contacting her and ultimately
caused a lawsuit to be filed against her based on a contract she never signed and for an otherwise
unlawful amount. (R. 20, First Am. Compl. M 39-41, 111-l16.) She alleges that as WF l
intended, she was in fact deceived by WFl’s rnisrepresentationsinamely, she was unaware that
it had falsely represented the amount she owed and its basis, and unaware that she had been sued
on a contract she had never signed (Ia'. 1[1! 70~71, 1l1-20.) She further alleges that WFl’s
misrepresentations caused her actual damages by affecting her repayment decision and the way
in which she defended against the collection action, and by causing her to waste time and money
on attorney’s fees and court costs defending against the claim in a way she otherwise would not
have. (Ia’. 111 117-1l8, 120.) These allegations are plausible and suffice to meet the proximate
causation and damages elements of her claim. See Wigod v. Wells Fargo Bank, N.A., 673 F.3d
547, 575 (7th Cir. 2012) (misrepresentations that impact debtor’s repayment decision satisfy
proximate cause and damage elements of ICFA claim); Gram-Hall v. Cava[ry POrIj?)/io Servs..
LLC, 856 F. Supp. 2d 929, 941 (N.D. lll. 2012) (allegation that deceptive practice caused actual
damages in time and money spent defending debt collection lawsuit sufficed to state a claim).

This is so despite WFI’s emphasis on the fact that Lewis University was the plaintiff in
the collection action filed against Burdette-Miller, not WFl, and its argument that because it was
an independent contractor for Lewis University, it cannot be held vicariously liable. (See R. 22,

Def.’s Mot. at 2-3; R. 27, Def.’s Reply at 3.) According to Burdette-Miller, although the

12

 

collection action was brought in Lewis University’s name, it was WFI who retained the law firm
and instructed it to sue her, WFl who prepared the false attachments filed with the collection
complaint, and WFI who “directed and controlled the litigation and [the law firm’s] conduct
therein.” (R. 20, First Am, Compl. 111 47~50, 53-54.) Moreover, Burdette~l\/liller alleges, it is WFI
who added the 33% collection fee to her account to maximize its profits when it attempted to
collect the purported debt. (Id. 111 19-22.) These allegations are taken as true for purposes of the
pending motion. See Vesely, 762 F.3d at 664. WFl’s arguments notwithstanding, Burdette-
Miller’s claims are based on the purported wrongdoing of WFl itself, and its arguments do not
defeat her claim. See Granf-Hall, 856 F. Supp. 2d at 944.

l\/loreover, the provision WFI highlights in support of its argument#that WFI shall have
no “independent authority to file suit on any account,”_does not mandate the conclusion that
WFI could not have been the driving force of the collection action as Burdette-Miller claims.
(See R. 22, Def.’s Mot. at 3 (citing R. 20-1, Collection Contract at 2).) Notably, the provision
also declares that WFI “rnust receive written authority [from Lewis University] prior to filing
suit,” which is consistent with Burdette-Miller’s theory that WFI was directly involved in the
collection litigation (R. 20-1, Collection Contract at 2.)

Accordingly, the motion to dismiss the ICFA claims (Counts Ill and IV) is denied.

IV. Declaratory Judgment

By her declaratory judgment count, Burdette-l\/[iller seeks to invalidate WFl’s collection
contracts with its educational institution clients through which it seeks collection fees from
student debtors (R. 20, First Am. Compl. ill 132-41.) WFI moves to dismiss the count on the
basis that no actual controversy exists between the parties (R. 22, Def.’s l\/lot. at 12»l3.) Since
its contracts provide that WFl may charge collection fees to educational institutions like Lewis

University, not students like Burdette-Miller, WF 1 reasons, there is no controversy between WFl

13

 

and Burdette-l\/liller for the Court to resolve (R. 22, Def.’s l\/lot. at 12-13.) According to
Burdette-l\/liller, on the other hand, a justiciable controversy exists because the contracts provide
that WFl’s “sole consideration” comes from the amount it collects from students, WFI has in fact
sought to collect the 33% fee from her, and she has opposed its efforts (R. 26, Pl.’s Mot. at 14.)
'l`he problem for Burdette-Miller is that, unlike the cited authority on which she relies,
Gentleman v. Mass. Hz`gher Educ. Assisrance Corp., 272 F. Supp. 3d 1054 (N.D. lll. 2017),
Burdette-Miller is neither a party to nor a third-party beneficiary of the contracts about which she
seeks a declaration (Supra, Section l.) The fact that WFI retains a portion of any money it
collects on behalf of Lewis University or its other educational institution clients does not change
the fact that it does so under a contract to which she is a stranger. A judgment on the validity of
WFl’s collection contracts with Lewis University or any other educational institution, moreover,
would not resolve her complaint since the fees she was charged emanate from a separate
contract, her tuition agreement with Lewis University. (See R. 20, First Am. Compl.; R. 20~1,
Collection Contract; R. 20-2, 'l`uition Agreement.) Even if her indirect interest in WFl’s contract
could establish constitutional standing to bring a declaratory judgment claim, moreover, she
would still lack standing “under the prudential rule that a litigant cannot sue to enforce the legal
rights of another.” Edgewood Manor Apt. Homes, LLC v. RSUI Indemn. Co, 733 F.3d 761 , 771-
72 & n.2 (7th Cir. 2013) (“The Declaratory Judgment Act provides a cause of action only to
those seeking a declaration of their own legal rights.”) Accordingly, the declaratory judgment
count (Count V) is dismissed Because Burdette-Miller cannot amend to establish standing for
this claim, the dismissal is with prejudice
V. Wrongful Garnlshment

Finally, WFl moves to dismiss Burdette-Miller’s wrongful garnishment count on the

grounds that it cannot be held liable for any litigation action taken by Lewis University, and

14

 

because even if it later proved Wrongful for the university to seek to garnish Burdette-l\/liller’s
wages, it did so reasonably and in good faith following the entry of a default judgment against
her in the collection action. (R. 22, Def.’s l\/lot. at ll-12.) Moreover, WFl says, because no
garnishment was ever effectuated, Burdette-l\/liller fails to state a claim. (Id.) Burdette-l\/liller
argues in opposition that because the default judgment was vacated and the garnishment action
dismissed with directions to pay her costs, she sufficiently alleges the action was undertaken
without a valid judgment, and she is entitled to recoup all her damages including attorney’s fees
(R. 26, Pl.’s Resp. at 13-14.)

At the threshold, the Court notes that as with Burdette-Miller’s consumer fraud claims,
whether Lewis University was the named plaintiff in the state court proceedings does not
necessarily defeat the claim. (See supr'a, Section l.) Her claim nevertheless fails however because
she has not alleged an actual garnishment A claim for wrongful garnishment is alleged either as
a malicious prosecution claim or a wrongful attachment Neri v. J.I. Case Co., 566 N.E.2d 16, 18
(_Ill. App. Ct. 1991). lt is the latter form she seeks to bring. (R. 20, First Am. Compl. jill 142-46;
R. 26, Pl’s Resp. at 13-14.) As Burdette-Miller’s own authority notes, “[n]o real distinction
exists between wrongful garnishment and wrongful attachment.” Nerl', 566 N.E.2d at l8. While
recoverable damages for a successful claim might entitle her to recoup attorney’s fees, she cites
no authority to suggest she might establish her claim without an actual garnishment (R. 26, Pl.’s
Resp.; R. 29-1, Pl.’s Surreply.) The claim (Count VI) is therefore dismissed lf Burdette-Miller
can amend her complaint to allege that a garnishment was effectuated against her, she must do so

within 14 days of this order.

15

 

CONCLUSION

For the foregoing reasons, WFl’s Motion to Dismiss (R. 26) is GRANTED in part and
DENIED in part. The breach of contract claim (Count l) and declaratory judgment claim (Count
V) are DlSMlSSED WITH PREJUDICE, and the wrongful garnishment claim (Count Vl) is
DlSMlSSED WlTHOUT PREJUDICE. The motion is DENIED as to the lCFA claims (Counts
ll and lll), and the FDCPA claim (Count lV). Plaintiff is given l4 days, or until January 29,
2018, to file an amended complaint consistent with this order. The stay on mandatory initial
disclosures is lifted A status hearing is set for February 5, 2019, at 9:45 a.m. The parties are

DIRECTED to exhaust all settlement possibilities prior to the status hearing.

ENTERED= /%Z

Chier Judg‘enubén eastern
United States District Court

Dated: January 15, 2019

16

 

